DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed February 4, 2021, with respect to the rejection of claim 7 under §112 have been fully considered and in combination with the amendments are persuasive.  The rejection of claim 7 under §112 has been withdrawn. 
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Wang fail to disclose or teach “wherein a surface of the second transparent substrate opposite the second surface is bonded to the display unit” since it has examples of a display adhered to both substrates, the examiner is unpersuaded.  The examiner acknowledges that figures 10 and 12 show an embodiment with a display panel (11) affixed to one substrate and a backlight module (12) affixed to the opposite substrate one skilled in the art would not interpret a backlight module as a display.  Further applicant uses the open-ended “comprising” that is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03 I. Thus the claim construction, particularly "comprising", allows for other elements such as a backlight module to be affixed to the opposing substrate.  Regardless the examiner did not rely upon figures 10 and 12.  The examiner referenced figure 11.  Figure 11 shows a display panel (13) affixed to one substrate and nothing affixed to the opposite substrate, as set forth below.  
Regarding applicant’s argument that the combination of Shiota ‘740 and Shiota ‘083 fails to disclose or teach “wherein a surface of the second transparent substrate opposite the second surface is .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US Patent Application Publication 2019/0094576, of record, relying on the filing date of the foreign patent application CN107621722A, of record.
Regarding claim 1 Wang discloses a display device (e.g. figure 11) comprising: a light beam direction control element (inter alia paragraphs [0081 & 0085] e.g. 10); and a display unit (e.g. display panel 13), wherein the light beam direction control element (e.g. figures 2 & 7-9 light-exiting direction adjustment element 10) comprises: a first transparent substrate (inter alia paragraph [0036] e.g. first substrate 1); a second transparent substrate (inter alia paragraph [0036] e.g. second substrate 2) disposed so as to face the first transparent substrate (see figure 2); a first conductive film pattern (e.g. inter alia paragraph [0041] see figure 2), and that includes light-shielding electrophoretic particles (e.g. 42) that have a surface charge (inherent since it is a “charged particle” would have the charge on the surface) and a transparent dispersion medium (e.g. insulating medium 5 & paragraphs [0071-72 & 0074] list several transparent mediums); and a plurality of light-transmissive regions (e.g. light transmission part 3) that are disposed between the first transparent substrate and the second transparent substrate (inter alia paragraph [0037] see figure 2), that are sandwiched between at least a portion of the openings of the first conductive film pattern and at least a portion of the openings of the second conductive film pattern (inter alia paragraph [0037] see figure 2), that have a surface parallel to the first conductive film pattern and the second conductive film pattern (see figure 2), and that have side walls surrounded by the electrophoretic element (see figure 2), wherein the first conductive film pattern (e.g. 411) is a conductive light-shielding film pattern (paragraph [0042] “the first electrode and/or the second electrode … may be a non-transparent material”) and the second conductive film pattern is a transparent conductive film pattern (paragraph [0042] “a material for the first electrode and/or the second electrode may be a transparent conductive material”), and wherein a surface of the second transparent substrate opposite the second surface is contacting the display unit (see figure 11).
Wang does not discloses the second transparent substrate is are bonded to the display unit.
1 that optical elements are commonly bonded together for the purpose of fixing the elements in their proper positions.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the display as discloses by Wang to have the light beam direction control element bonded the display unit for the purpose of fixing the elements in their proper positions. 
Regarding claim 10 Wang discloses the display device according to claim 1, as set forth above.  Wang further discloses it is further comprising (paragraph [0061]):  a first insulating film pattern that is formed on the first surface so as to cover portions of the first conductive film pattern excluding the openings (paragraph [0062] “a first insulating layer disposed on a side of the first electrode closer to the second electrode”); and a second insulating film pattern that is formed on the second surface so as to cover portions of the second conductive film pattern excluding the openings (paragraph [0063] “a second insulating layer disposed on a side of the second electrode closer to the first electrode”), wherein the electrophoretic element is sandwiched between the first insulating film pattern and the second insulating film pattern (paragraph [0064] “the first insulating layer is disposed on a side of the first electrode closer to the second electrode and the second insulating layer is disposed on a side of the second electrode closer to the first electrode, such that the light-shielding charged particles can be prevented from directly contacting the first electrode or the second electrode”).

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota WO2015/122083, of record, using US Patent Application Publication 2017/0010516, of record, as an English translation, in view of Shiota WO2015/141740, of record, using US Patent Application Publication 2017/0097554, of record, as an English translation.
inter alia paragraph [0025] “light shielding electrophoretic particles” e.g. electrophoretic particles 61) that have a surface charge (inter alia paragraph [0090] discusses “surface charges of electrophoretic particles 61”) and a transparent dispersion medium (e.g. transmissive dispersant 62); and a plurality of light-transmissive regions (e.g. plurality of light transmissive regions 40) that are disposed between the first transparent substrate (e.g. 21) and the second transparent substrate (e.g. 22), that are sandwiched between at least a portion of the openings of the first conductive film pattern and the second conductive film pattern (see figure 1), that have a surface parallel to the first conductive film pattern and the second conductive film pattern (see figure 1), and that have side walls surrounded by the electrophoretic element (see figure 1), wherein the display unit comprises a display surface (e.g. top of 200) that displays an image (axiomatic), wherein the first 
Shiota ‘083 does not disclose the second conductive film has openings and the light-transmissive regions are between at least a portion of the openings of the first and second conductive film.
Shiota ‘740 teaches light beam direction control element (title e.g. seventh embodiment see figures 33-36 light-modulating element 18, 19, 20 and/or 25), and notes that its proposed is a light-ray direction control element that is provided with a light-modulating function which switches the visible range of a display between a wide viewing field mode and a narrow viewing field mode, (see paragraph [0008]), which comprises: a first transparent substrate (e.g. first transparent substrate 21); a second transparent substrate (e.g. second transparent substrate 22) disposed so as to face the first transparent substrate (see figures 33-36); a first conductive film pattern that has openings and that is formed on a first surface of the first transparent substrate opposing the second transparent substrate (paragraph [0182] e.g. conductive light-shielding pattern 38); a second conductive film pattern that has openings and that is formed on a second surface of the second transparent substrate opposing the first transparent substrate (e.g. third transparent electrodes 33); an electrophoretic element (e.g. electrophoretic element 50) that is sandwiched between the first conductive film pattern and the second conductive film pattern (see figures 33-36), and that includes light-shielding electrophoretic particles that have a surface charge and a transparent dispersion medium (inter alia paragraph [0061] “electrophoretic member 50 is a mixture of a transmissive dispersant 52 and light-shielding particles 51 to which the surface charge is given” e.g. 51 & 52); and a plurality of light-transmissive regions (e.g. light transmissive regions 40) that are disposed between the first transparent substrate and the second transparent substrate (see figures 33-36), that are sandwiched between at least a portion of the 
Regarding claim 5 the combination of Shiota ‘083 and Shiota ‘740 disclose display device according to claim 1, as set forth above.  Shiota ‘083 does not disclose wherein the light beam direction control element, further comprises: a first insulating film that is formed on the first surface so as to cover the first conductive film pattern; and a second insulating film that is formed on the second surface so as to cover the second conductive film pattern, wherein the electrophoretic element is sandwiched between the first insulating film and the second insulating film.  Shiota ‘740 further teaches the light beam direction control element further comprising:  a first insulating film (e.g. figures 34 & 36 first interlayer insulating film, a.k.a. on-first-electrode insulating film 61) that is formed on the first surface (inter alia paragraph [0231] “61 is disposed on a surface of the first transparent electrode 31”) so as to cover the first conductive film pattern (inter alia paragraph [0194]); and a second insulating film (e.g. figure 34 fourth interlayer insulating film 64 or figure 36 second interlayer insulating film 62) that is 
Regarding claim 6 the combination of Shiota ‘083 and Shiota ‘740 disclose display device according to claim 1, as set forth above.  Shiota ‘083 further discloses wherein a pattern width of the first conductive film pattern (e.g. 30 is flush with 80, which surrounds 60) and a pattern width of the second conductive film pattern is greater than a width of the electrophoretic element (e.g. 50 width spans the device).
Regarding claim 7 the combination of Shiota ‘083 and Shiota ‘740 disclose display device according to claim 6, as set forth above.  Shiota ‘083 further discloses wherein a pattern width of one of the first conductive film pattern (e.g. 30) and the second conductive film pattern (e.g. 50) is greater than a pattern width of another of the first conductive film pattern and the second conductive film pattern (figure 1 shows 50 is wider than 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                       February 12, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.